Case 19-12530-jkf        Doc 40     Filed 10/22/19 Entered 10/22/19 16:21:09                  Desc Main
                                    Document      Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                  :
         Ayomide J Aderemi                              :
                                                        :
                                                        :
                                                        :       Case No. 19-12530JKF
                                                        :
Debtor(s)                                               :       Chapter 13

                                    CERTIFICATE OF NO RESPONSE


        I, Brad J. Sadek, Esquire, hereby certify that neither an objection to the proposed compensation
nor an application for administrative expenses has been filed.



Dated: October 22, 2019                                     /s/ Brad J. Sadek, Esquire
                                                              Brad J. Sadek, Esquire
                                                              Sadek and Cooper
                                                              1315 Walnut Street, Suite 502
                                                              Philadelphia, PA 19107
                                                              215-545-0008
